DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Applicant’s cancellation of claims 2-3 and amendment of claim 1, in the paper of 10/25/2022, is acknowledged.  Applicants' arguments filed on 10/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 4-7 are still at issue and are present for examination.
Applicants attention is directed to applicants claims and methods of making amendments to the claims.  As per 37 C.F.R. 1.121 Manner of making amendments in application:
(4) (i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
Claims 2, and 3 are listed as “cancelled” but present claim text.
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-3, 6 and 7, drawn to an E. coli tryptophanyl-tRNA synthetase, in the paper of 3/19/2021, is acknowledged.  Applicant’s election without traverse of the species of Species Group 1: SEQ ID NO:1 and Species Group 2: E. coli strains ATMW1, in the paper of 3/19/2021 is acknowledged.  
Claims 4 and 5 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 6 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn based upon applicants.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection was made in the previous office action as it applied to previous claims 1, 2, 6 and 7.  In response to the rejection applicants have filed a Declaration under 37 C.F.R. 1.804(b), amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
As previously stated, the invention appears to employ novel genetically engineered E. coli strain, ATMW1.  Since the deposited E. coli strain, ATMW1 is essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The E. coli strain, ATMW1 is not fully disclosed, nor have all the sequences required for their construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C. ' 112 may be satisfied by a deposit of the E. coli strain, ATMW1.  The specification does not disclose a repeatable process to obtain the vectors and it is not apparent if the DNA sequences are readily available to the public.  Accordingly, it is deemed that a deposit of the E. coli strain, ATMW1 should have been made in accordance with 37 CFR 1.801-1.809.
As previously stated, if a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.
Applicants statement that a deposit of biological material has been made under the terms of the Budapest Treaty is acknowledged, however, applicants have made no statement that the strain will be available to the public under the conditions specified in 37 CFR 1.808.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Iraha et al. (Nucleic acids Res. Vol 38, No. 11, pp 3682-3691, February 2010) and Hughes and Ellington, (Nucleic acids Res. Vol 38, No. 19, pp 6813-6830, June 2010) is withdrawn based upon applicants amendment of the claims limiting the claimed genetically engineered E. coli to strain to ATMW1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of US 10,717,975.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-14 of US 10,717,975, drawn to a cell comprising a variant E. coli tryptophanyl-tRNA synthetase (EcTrp-RS), wherein the variant EcTrp-RS preferentially aminoacylates an E. coli tryptophanyl tRNA (Ec-tRNA.sup.Trp) with a tryptophan analog over the naturally-occurring tryptophan amino acid, wherein the variant EcTrp-RS comprises: the amino acid sequence of SEQ ID NO: 91, or an amino acid sequence with at least 90% sequence identity with the full-length SEQ ID NO:91, wherein the variant E. coli EcTrp-RS is mutated, relative to SEQ ID NO:91, such that the serine at position 8 is replaced with alanine; the valine at position 144 is replaced with either serine, glycine or alanine; and the valine at position 146 is replaced with either alanine, isoleucine or cysteine anticipate instant claim 6 drawn to a cell comprising a variant E. coli tryptophanyl-tRNA synthetase (EcTrp-RS), wherein the variant EcTrp-RS preferentially aminoacylates an E. coli tryptophanyl tRNA (Ec-tRNATrP) with a tryptophan analog over the naturally- occurring tryptophan amino acid, wherein the variant EcTrp-RS comprises: the amino acid sequence of SEQ ID NO: 91, or an amino acid sequence with at least 90% sequence identity with the full-length SEQ ID NO:91, wherein the variant E. coli, EcTrp-RS is mutated, relative to SEQ ID NO:91, such that the serine at position 8 is replaced with alanine; the valine at position 144 is replaced with either serine, glycine or alanine; and the valine at position 146 is replaced with either alanine, isoleucine or cysteine; and wherein the cell is E coli and the E coli strain is ATMW1 or BL21 (DE3) pUltraG-ScW40CCA trpS::Zeo-R trpT:(:GentR.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/12/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652